DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on January 18, 2022.  Claims 21 and 29 are amended.  
Claims 21-36 are currently pending consideration.

Response to Arguments
Applicant's arguments with respect to claim 21-36 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2017/0230981 A1) in view of Seok (US 2017/0289987 A1) in further view of Huang et al. (US 2017/0006541 A1).

1. Regarding claims 21 and 29, Ryu teaches a wireless communication terminal and method (Figures 14 and 15), the terminal comprising:
a processor; and
a communication unit,
wherein the processor is configured to:
receive a trigger frame including resource allocation information, and
transmits a PHY protocol data unit (PPDU) in a resource unit based on the resource allocation information (Figure 14 Paragraph [0144] PPDU transmitted in response to trigger frame).
	Ryu does not explicitly disclose wherein the resource unit is allocated only in a primary 80MHz channel included in 160MHz channel or two 80MHz channels.
Seok teaches wherein the resource unit is allocated only in a primary 80MHz channel included in 160MHz channel or two 80MHz channels (Seok, Figure 14 Paragraphs [0196] to [0202] and [0247] to [0252] transmit PPDU only on a channel indicated as idle; limit transmission bandwidth).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the resource unit is allocated only in a primary 80MHz channel included in 160MHz channel or two 80MHz 
	Ryu in view of Seok does not explicitly disclose wherein a bandwidth for transmitting the PPDU comprises a 160 MHz channel or two 80 MHz channels.
Huang teaches wherein a bandwidth for transmitting the PPDU comprises a 160 MHz channel or two 80 MHz channels (Huang Paragraph [0021] frame configurable to have same bandwidth as subchannel; bandwidth of a subchannel 160 MHz or 80+80 MHz).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a bandwidth for transmitting the PPDU comprises a 160 MHz channel or two 80 MHz channels as taught by Huang in the system of Ryu in view of Seok for configurable frames see Paragraph [0021] of Huang.

Claims 22-28 and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2017/0230981 A1) in view of Seok (US 2017/0289987 A1) in further view of Huang et al. (US 2017/0006541 A1) in further view of Kim et al. (US 2018/0227952 A1).

2. Regarding claims 22 and 30, Ryu in view of Seok in view of Huang does not explicitly disclose wherein whether the PPDU is an inter-BSS PPDU or an intra-BSS PPDU is classified according to an intra-BSS condition and an inter-BSS condition.
	Kim teaches wherein whether the PPDU is an inter-BSS PPDU or an intra-BSS PPDU is classified according to an intra-BSS condition and an inter-BSS condition 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein whether the PPDU is an inter-BSS PPDU or an intra-BSS PPDU is classified according to an intra-BSS condition and an inter-BSS condition as taught by Kim in the system of Ryu in view of Seok for determining if the received frame is inter-BSS or intra-BSS see Paragraph [0207] of Kim.

3. Regarding claims 23 and 31, Ryu in view of Seok in view of Huang in view of Kim teaches wherein the intra-BSS condition is used to determine whether the PPDU is the intra-BSS PPDU, and wherein the inter-BSS condition is used to determine whether the PPDU is the inter-BSS PPDU (Kim, Paragraph [0207] determine if Inter-BSS or intra-BSS; BSS color in HE-SIG-A and MAC address).

4. Regarding claims 24 and 32, Ryu in view of Seok in view of  Huang in view of Kim teaches wherein whether the PPDU is the intra-BSS PPDU or the inter-BSS PPDU is classified by a condition of a MAC address among the intra-BSS condition and the inter-BSS condition when the PPDU satisfies both the intra-BSS condition and the inter-BSS condition(Kim, Paragraph [0207] determine if Inter-BSS or intra-BSS; BSS color in HE-SIG-A and MAC address).

5. Regarding claims 25 and 33, Ryu in view of Seok in view of Huang in view of Kim teaches wherein whether the inter-BSS condition is satisfied is determined based on a Figure 20, Paragraphs [0258] and [0271] BSS information in HE-SIG-B field).
	
6. Regarding claims 26 and 34, Ryu in view of Seok in view of Huang in view of Kim teaches wherein whether each of the inter-BSS condition or the intra-BSS condition is satisfied is determined based on whether a value related to an association identifier (AID) included in the PPDU equals to a value assigned by a BSS associated with the base wireless communication terminal (Seok, Figure 20, Paragraphs [0258] and [0271] partial AID information used for BSS identification information).

7. Regarding claims 27 and 35, Ryu in view of Seok in view of Huang in view of Kim teaches wherein whether each of the inter-BSS condition or the intra-BSS condition is satisfied is determined based on a BSS color of a BSS color field included in a HE-SIG-A when the PPDU includes the HE-SIG-A including the BSS color field (Kim, Paragraph [0207] determine if Inter-BSS or intra-BSS; BSS color in HE-SIG-A and MAC address).

8. Regarding claims 28 and 36, Ryu in view of Seok in view of Huang in view of Kim teaches wherein the inter-BSS condition is based on information of a MAC address field of a MAC frame, wherein the intra-BSS condition is based on a BSS color of a BSS color field included in a HE-SIG-A, and wherein the PPDU is determined to inter-BSS PPDU according to the information of the MAC address field of the MAC frame when the PPDU satisfies both the inter-BSS condition by the information of the MAC address field of the MAC frame and the intra- BSS condition by the BSS color of the BSS color Kim, Paragraph [0207] determine if Inter-BSS or intra-BSS; BSS color in HE-SIG-A and MAC address).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466